FMI PROVIDENT TRUST STRATEGY FUND (FMIRX) Month-End Performance Summary 10/31/09 Month-to-Date -1.63% 3 Month 6.63% Calendar Year-to-Date 18.69% Fiscal Year-to-Date -1.63% 1 Year 14.55% 3 Year Annualized -0.13% 5 Year Annualized 5.86% 10 Year Annualized 1.83% 15 Year Annualized 8.54% 20 Year Annualized 8.56% 25 Year Annualized EFF < 25 YRS Since Inception Annualized (12/30/1986) 9.52% The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results.
